DETAILED ACTION
This action is in response to the initial filing of application no. 16/487401 on 08/19/2019.
Claims 1 - 6 are still pending in this application, with claims 1 and 6 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2001215993A) in view of Kumar et al. (US 2017/0178005) (“Kumar”),
For claims 1 and 6, Asano discloses a dialogue system (Abstract) and a non-transitory computer readable medium having stored thereon a computer program causing a computer to function as the dialogue system ([0108 – 0113]),  the dialogue system comprising: a response utterance generating means (voice recognition unit and dialogue management unit, Fig.1, 2 and 3) receiving an input utterance for generating a response utterance original sentence to the input utterance (the dialog management unit gives the user a response to the voice recognition results, [0024] [0025] [0034] [0038] [0052 – 0061]); an emotion estimating means (prosody information processing unit, concept processing unit and update processing unit, Fig.6, 41, 42 and 45)  for estimating emotions of an utterance, [0086- 0089]  [0103][0106] [0107]), by calculating for each 
However, Kumar discloses a system and method for providing interaction between a user and a conversational agent (Abstract), wherein an input utterance emotion estimating means (determining module, Fig.1, 120) for estimating emotion of an input utterance ([0023] [0024])  by calculating, for each of a plurality of emotions, an input utterance emotion score indicating a degree of matching between the emotion represented by said input utterance and the plurality of emotions ([0025 -0027] [0030 – 0032]); and a response utterance emotion score calculating means (identification module, Fig.1, 122) for calculating, for a response utterance,  a response utterance emotions score as an emotion score for each of a plurality of emotions ([0033 – 0037] [0041]).


For claim 2, Asano and Kumar further disclose, wherein said response utterance modifying means includes a character sequence storage means (Asano, word dictionary, Fig.5, 34) for storing character sequences  (words) to be added to said response utterance original sentence (Asano, [0075] [0076]), and a means for selecting a character sequence from said character sequence storage means in accordance with a method of selection determined by the values of said input utterance emotion score and said response utterance emotion score (Asano, the text sentence generation unit 31 also selects  a word to be applied to the template with a predetermined expression based on  emotional information) (Kumar, [0025 – 0027] [0030 – 

	For claim 3, Asano and Kumar further disclose a history storage means (Asano, user emotion recording unit, Fig.1, 9) (Kumar, memory including historical user behavior data, Fig.1, 116 and 126) for storing history of said input utterance emotion scores calculated for input utterances (Asano, [0031]) (Kumar, [0021] [0024] [0030] [0031]); wherein said response utterance modifying unit includes a means for selecting a character sequence from said character sequence storage means in accordance with a method of selection determined by values of said input utterance emotion score, said response utterance emotion score and said input utterance emotion score of a previous input utterance stored in said history storage means (Asano, [0026] [0039] [0073 – 0077] [0086- 0089]  [0103] [0106] [0107]) (Kumar, [0031 -0037] [0041])
, and adding the character sequence to said response utterance original sentence to generate a response utterance (Kumar, [0073 – 0077]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2001215993A) in view of Kumar et al. (US 2017/0178005) (“Kumar”), and further in view of Amini et al. (US 9,812,151) (“Amini”).
For claim 4, the combination of Asano and Kumar fails to teach, wherein said character sequence is a conjunction and/or a backchannel; said character sequence storage means includes a conjunction storage means for storing contrastive conjunctions, and a backchannel storage means for storing backchannels; and said response utterance modifying means includes a means for selecting a conjunction and/or a backchannel from said conjunction storage means and/or 
	 However, Amini discloses a system for automatically generating vocal or verbal expressions for a virtual agent (Abstract) comprising means (reactive rapport module or other dialogue managers, Fig.7, 720) for selecting a conjunction and/or a backchannel character sequence in accordance with a method of selection determined by values of an input emotion score (column 5 lines 55 – column 6 lines 6; column 9 lines 27 – 41, 59 – column 10 line 3) and a response utterance emotions score (column 18 lines 3 – 33) (column 29 lines 3 – 15; column 30 lines 5 – 30; column 33 lines 23 – 35, 55 -  64; column 34 lines 24 – 31) and generating a response utterance  (column 34 lines 24 – 35) comprising the conjunction (but, however, as opposed to, column 21 lines 60 – column 22 line 12; column 24 lines 24 - 27) and/or backchannel (uh-uh, hmm., column 30 lines 6 – 29). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve the invention disclosed by the combination of Asano and Kumar in the same way that Amini’s system has been improved to achieve the following predictable results for the purpose of providing true emotional feedback and dynamic dialogue to enable a meaningful interaction between a user and a dialogue system (Asano, [0001 – 0004]) (Kumar, [0002 – 0005]): the response utterance further comprises  character sequences including a conjunction and/or backchannel wherein the conjunction and/or backchannel are additionally added to the response utterance original sentence to generate the response utterance; the character storage means further includes storage means for character sequences including 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657